Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 23, 2015

The Court of Appeals hereby passes the following order:

A16I0025. LUIS ANGEL CONTRERAS v. THE STATE.

      On July 7, 2015, the trial court denied the motion to suppress filed by Luis
Angel Contreras. The trial court signed a certificate of immediate review on August
31, 2015, and Contreras filed this application for interlocutory appeal on September
10, 2015. We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within 10 days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that 10-day
period, it is untimely, and the party seeking review must wait until the final judgment
to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d
748) (1973). Here, the trial court did not enter its certificate of immediate review
within 10 days of the order Contreras seeks to appeal. Accordingly, we lack
jurisdiction to consider this application for interlocutory appeal, which is therefore
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              09/23/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.